Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13, 14, 20-22, 24-26, 28, 30, 32-34, 46-48, 50-53 are currently pending. 
Method claims 30, 32-34, 46, 48, 50-53 are withdrawn.
Applicants elected Group I. 

    PNG
    media_image1.png
    284
    534
    media_image1.png
    Greyscale


Examination was not expanded. If compounds are found to be allowable then the methods, limited to the scope of the allowed claims will be rejoined.   

Response to the arguments:-

Claim Rejections - 35 USC § 112

The rejection under Markush rejection has been withdrawn as the claims have been amended.

Claim Rejections - 35 USC § 103
The claims were rejected over US 7361760 or WO 2005021546 to Jagdish Sircar et al.
 The applicants argue that there should be reason for one of skill in the art to select a lead compound. Mere structural similarities do not lead to a “lead” compound. 
The applicants have clearly amended the claims and now they have specific R4 groups. 
Even then the the reference does teach R2 to be an alkyl or an alkynyl. See formula Ia, 26,
17a, wherein R2 can be R3 and R3 is an substituted alkyl, substituted alkenyl, , See column 35, 39, R1 is a CN. 
The genus teaches all the options. 
Even though the activity of applicants claims is different, the prior art can make the compounds for their use. Applicant’s claims are not drawn to a method of treating but to a product. 
The motivation to make the product is in the prior art itself. The motivation can be different than that of the applicants. See MPEP 2144-IV.  
So the arguments presented are not convincing. 
The rejection is maintained. 
Claim Rejections - 35 USC § 103

The claims were rejected over WO 2012142498 to Gaweco et al.  Applicants arguments appear to be the same that the reference is targeting a different receptor. 


Column 77 compound  33.

    PNG
    media_image2.png
    234
    183
    media_image2.png
    Greyscale
R5 is 
    PNG
    media_image3.png
    86
    293
    media_image3.png
    Greyscale
, X can be an X or a C. 
The prior art has the disclosure to make the compounds and the use for it. 
Therefore there is a motivation to make additional compounds. 
The rejection is maintained as the arguments are not found to be convincing. 
Claim Rejections - 35 USC § 103
The rejection over Lanman  is withdrawn as applicants have filed a statement  under the exception under 35 USC 102(b) (2) (C). 
Double Patenting
The ODP over US 10,519,146 in view of Bhatia  is maintained as applicants have not filed a TD.
The rejection over US 10640504 has also been maintained as no TD has been filed. 
The arguments are not convincing. The applicants argue that bioisoterism is unpredictable. 

The rejections are maintained.
Conclusion
Claims 1-11, 13,14, 20-22, 24-26, 28 and 47 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 19, 2021.